DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-2, 6, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg (US 6,736,191 – provided in the IDS dated 6/16/2020, previously cited) in view of Wei (US 5,318,110 – provided by Applicant in the IDS dated 6/13/2019, previously cited). 

Regarding claim 1, Lindberg teaches a heat exchanger (see Title, Abstract) comprising:
a plurality of first conduit sections (130, Fig. 2, see col. 3, lines 33-40, the “conduit sections” can be arbitrarily defined as any bundle of the tubes) arranged to communicate the flow of a first fluid in heat exchange with a second fluid in a flow path (col. 1, lines 30-35 which notes how the heat exchanger is submerged in water which exchanges heat with the fluid in the heat exchanger) which passes the first conduit sections (see col. 3, lines 33-40 which note the tubes 130 are connected to the headers 110 and 120, further see col. 3, lines 40-50 which notes how fluid flows from the headers to the tubes 130), and 
a support (200 and 210, Fig. 2, see col. 4, lines 53-60) for mounting a portion of each of the plurality of first conduit sections (see at least col. 4, lines 28-36 which note the supports 230 support the heat exchanger), 


    PNG
    media_image1.png
    926
    1104
    media_image1.png
    Greyscale

Lindberg does not teach wherein a first load element is provided between at least two of the tubes in the radially spaced rows to counter aerodynamic load applied to the tubes;

Wei teaches a heat exchanger (Wei, Title) which features a plurality of tubes arranged in a spiral shape (Wei, 4, 4’, Fig. 7, see col. 3, lines 55-65) wherein a first and second load element provided between the tubes (Wei, 23’ and 24’, Fig. 6, see col. 5, lines 30-36).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg with the load element provided between tubes, as taught by Wei, in order to increase contact surface between the tubes, thereby allowing for greater heat exchange in the heat exchanger. 
Through the combination of references, Lindberg as modified teaches radially spaced rows as Wei clearly shows spacing between the tubes as a result of the load elements in Figure 6. The Examiner notes that the limitation “to counter aerodynamic load applied to the tubes” is met through the combination and as Wei teaches the load element as claimed, the limitation “arranged to counter aerodynamic load applied to the tubes” is met as the limitation is drawn to the intended use of the spacer. 

Regarding claim 2, Lindberg as modified teaches the heat exchanger as claimed in claim 1, in which said load element comprises a spacer fixing together tubes in the radially spaced rows (Wei, 24’, Fig. 6, see col. 5, lines 30-36).  

Regarding claim 6, Lindberg as modified teaches the heat exchanger as claimed in claim 4, said second element is fixed to a tube in one said first conduit section (see Wei, 23’ and 24’ in 

Regarding claim 15, Lindberg as modified teaches the heat exchanger as claimed in claim 1, in which the plurality of spiral sections are inter-nested with and oriented angularly spaced relative to one another (Lindberg, see 130 in Fig. 2 which depicts the tubes being woven spirally and oriented at an angle and spaced relative to each other, the Examiner notes that the term “inter-nested” is being interpreted to mean being woven together, and as the tubes are woven into a spiral shown in at least Figs. 2 and 3A, the tubes of Lindberg read on the limitation).  

Regarding claim 16, Lindberg as modified teaches the heat exchanger as claimed in claim 1, in which said spiral sections are configured in the shape of a cylindrical drum (see Lindberg, Figs. 1, 3A, and 7 which shown to have a shape of a cylindrical drum).  

Regarding claim 17, Lindberg as modified teaches the heat exchanger as claimed in claim 1, in which the support includes at least one circular hoop to which at least a portion of a first conduit section is secured (see Annotated Fig. A, below).  

    PNG
    media_image2.png
    926
    1104
    media_image2.png
    Greyscale

Lindberg does not teach at least one load element is provided between tubes in mutually radially spaced rows and is arranged to counter aerodynamic load applied to the tubes.  
Wei teaches a heat exchanger (Wei, Title) which features a plurality of tubes arranged in a spiral shape (Wei, 4, 4’, Fig. 7, see col. 3, lines 55-65) wherein a load element is provided between the tubes (Wei, 23’ and 24’, Fig. 6, see col. 5, lines 30-36).

Regarding claim 19, Lindberg as modified teaches the heat exchanger as claimed in claim 1, in which a plurality of said first load elements (Wei, 23’ and 24’, Fig. 6, see col. 5, lines 30-36) are provided in a radially extending load path structure (see Wei, Fig. 1 which shows the heat exchange tubes being arranged in a radial path and Fig. 6 which shows the load elements against aerodynamic load applied to the tubes (the underlined limitation is met by the combination as the limitation is drawn to the intended use of the load elements, and as Lindberg as modified teaches the overall structure of the claimed invention, the load elements of Lindberg as modified are capable of reaction against aerodynamic load applied to the tubes).  

Regarding claim 20, Lindberg as modified teaches the heat exchanger as claimed in claim 19, in which the load path structure is adapted to permit relative movement between tubes of adjacent first said conduit sections in response to thermal change (see Wei, col. 5, lines 21-28 which notes that the bodies 21-25 are arranged and spaced to allow for thermal variations in the rows of heat exchange tubes, further, see Figs. 5-6 which show 21-25 includes the cited load elements).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Wei, as applied to claim 2, further in view of Citti (FR1254852, for the sake of citation the USPGPUB US 2015/0096726 is utilized in the rejection below, previously cited).

Regarding claim 3, Lindberg as modified teaches the heat exchanger as claimed in claim 2, but does not teach in which the spacer fixes the tubes together by brazing. Citti teaches a heat exchanger (Citti, Title) which features a plurality of spacers (Citti, 7, Fig. 2a, Abstract) which are disposed between two tubes (see Citti, Abstract), wherein the spacers and tubes may be brazed together (Citti, see paragraph [0069]). 
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Wei, as applied to claim 4, further in view of Crick (US 4,874,041, previously cited).

Regarding claim 5, Lindberg as modified teaches the heat exchanger as claimed in claim 4, but does not teach that the second load element comprises a shim. Crick teaches a nuclear steam generator with spaced heat exchanging tubes (Crick, Abstract) wherein the tubes have a shim placed between the tubes (Crick, 36, Fig. 5, col. 3, lines 31-38). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified with a load element which comprises a shim, as taught by Crick, as Lindberg as modified already teaches the use of a load element which makes the use of a load element which comprises a shim obvious to try, in order to assess the benefits a shim has on the heat transfer of the system. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Wei, as applied to claim 1, further in view of Rinat (SU1232917A1, previously cited).

Regarding claim 7, Lindberg as modified teaches the heat exchanger as claimed in claim 1, but does not teach that said second load element comprises at least one I-beam-shaped element. Rinat teaches a heat exchanger (Rinat, Title) which features spacing elements that are I-beams which are placed across coils (Rinat, Abstract, Fig. 4). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified with a load element that comprises at least one I-beam-shaped element, as taught by Rinat, as Rinat teaches that I-beam elements can be positioned across coils of a heat exchanger to provide space between the coils, thus making it obvious to try to one of ordinary skill in the art to assess how an I-beam-shaped element helps the structural integrity of the heat exchanger. 

Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Wei, as applied to claim 1, further in view of Bunce (US 2015/0204614, previously cited).

Regarding claim 8, Lindberg as modified teaches the heat exchanger as claimed in claim 1, but does not specifically teach that the tubes in a said first conduit section are arranged in from 2 and 40 radially spaced rows.
However, the claimed spacing of the tubes in the first conduit section is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the 
Bunce teaches that variables such as the pitch of tube rows (the Examiner notes that the definition of the pitch is the distance between two points) is an engineering variable that can be changed in accordance with standard engineering practice to optimize heat exchange (Bunce, paragraph [0044]) in a heat exchanger (Bunce, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified with tubes in said first conduit section that are arranged in from 2 and 40 rows from one another in a radial direction, as Bunce teaches that variables such as the pitch of tube rows is an engineering variable that can be changed in accordance with standard engineering practice to optimize heat exchange (Bunce, paragraph [0044]) in a heat exchanger (Bunce, Abstract), which therefore would make it obvious to try to one of ordinary skill in the art in order to assess the benefits tube spacing of 2 to 40 rows has on optimizing the heat exchange in the heat exchanger. 

Regarding claim 9, Lindberg as modified teaches the heat exchanger as claimed in claim 8, in which the tubes in the said first conduit section are arranged in 4 radially spaced rows. See 

Regarding claim 13, Lindberg as modified teaches the heat exchanger as claimed in claim 1, but does not specifically teach that the tubes in at least one of the first conduit sections are arranged in axially spaced 10 to 1000 rows.  
However, the claimed spacing of the tubes in the first conduit section is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the claim requires that tubes are spaced apart from each other in an axial direction by a certain amount. Since Lindberg as modified teaches a conduit section which has tubes that have a spacing apart from each other in an axial direction (Lindberg, 130, Fig. 2 which shows some spacing between elements 130 along an axial direction, the Examiner notes the axial direction can be defined as a perpendicular axis through the tubes). Since Lindberg as modified teaches the general conditions, it is not considered inventive or patentability distinguishable to determine an optimum or application specific range for the spacing between the tubes in said first conduit section. Further, the Examiner notes that Lindberg teaches different lengths, diameters and other measurements of making components of the heat exchanger can be utilized (Lindberg, col. 4, lines 1-12).
Bunce teaches that variables such as the pitch of tube rows (the Examiner notes that the definition of the pitch is the distance between two points) is an engineering variable that can be changed in accordance with standard engineering practice to optimize heat exchange (Bunce, paragraph [0044]) in a heat exchanger (Bunce, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as 

Regarding claim 14, Lindberg as modified teaches the heat exchanger as claimed in claim 13, there are 70 to 100 axially spaced rows. See the motivation to combine in claim 13 above, as the same rationale is applied to spacing tubes in the first conduit section in a radial direction in in an axial direction in 70 to 100 said rows from each other. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Wei, as applied to claim 1, further in view of Dressler (US 5,025,634, previously cited).

Regarding claim 10, Lindberg as modified teaches the heat exchanger as claimed in claim 1, but does not teach that the tubes are 1 to 3 meters long from a first header to a second header. 
However, the claimed length of the tubes is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the claim requires that tubes have a length between the first and second headers. Since Lindberg as modified teaches the general 
Dressler teaches a heat exchanger (Dressler, Abstract) wherein different lengths and diameters in the tubes of the heat exchanger are sized to optimize the mass flow of refrigerant flowing therethrough to maximize energy transfer (Dressler, col. 4, lines 49-55).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified with tubes that are 1 to 3 meters long from a first header to a second header, as Dressler teaches that different lengths and diameters in the tubes of a heat exchanger can be sized to optimize the mass flow of refrigerant flowing therethrough to maximize energy transfer (Dressler, col. 4, lines 49-55), which therefore would make it obvious to try to one of ordinary skill in the art in order to assess the benefits that tubes that are 1 to 3 meters long from a first header to a second header has on optimizing the heat exchange in the heat exchanger. 

Regarding claim 11, Lindberg as modified teaches the heat exchanger as claimed in claim 1, but does not teach which the tubes have a diameter which is about 1 mm.  However, the claimed diameter of the tubes is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the claim requires that tubes have a diameter. Since Lindberg as modified teaches the general conditions, it is not considered inventive or patentability distinguishable to determine an optimum or application specific range for the diameter of the tubes. Further, the Examiner notes that Lindberg teaches different lengths, 
Dressler teaches a heat exchanger (Dressler, Abstract) wherein different lengths and diameters in the tubes of the heat exchanger are sized to optimize the mass flow of refrigerant flowing therethrough to maximize energy transfer (Dressler, col. 4, lines 49-55).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified with tubes with a diameter which is about 1 mm, as Dressler teaches that different lengths and diameters in the tubes of a heat exchanger can be sized to optimize the mass flow of refrigerant flowing therethrough to maximize energy transfer (Dressler, col. 4, lines 49-55), which therefore would make it obvious to try to one of ordinary skill in the art in order to assess the benefits that tubes that have a diameter which is about 1 mm has on optimizing the heat exchange in the heat exchanger. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Wei, as applied to claim 1, further in view of Abbott (US 5,398,752, previously cited).

Regarding claim 12, Lindberg as modified teaches the heat exchanger as claimed in claim 1, but does not teach that the tubes have a wall thickness of 20 to 40 microns.  
However, the claimed thickness of the tubes is merely a result-effective variable, the general conditions of which are recognized by the prior art. Namely, the claim requires that tubes have a wall thickness. Since Lindberg as modified teaches the general conditions, it is not considered inventive or patentability distinguishable to determine an optimum or application 
Abbott teaches that the tube wall thickness in a heat exchanger can be selected to meet any desired pressure containment specifications (see Abbott, col. 3, lines 53-56). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified with tubes have a wall thickness of 20 to 40 microns, as Abbott teaches that the tube wall thickness in a heat exchanger can be selected to meet any desired pressure containment specifications (see Abbott, col. 3, lines 53-56), which therefore would make it obvious to try to one of ordinary skill in the art in order to assess the benefits that tubes with a wall thickness of 20 to 40 microns in order to assess the benefits this thickness range has on the desired pressure containment in the heat exchanger. 

Claims 21-22 and 24-25 rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Wei, as applied to claim 1, further in view of Meshenky (US 2004/0065433 – provided by Applicant in the IDS dated 6/13/2019, previously cited).

Regarding claim 21, Lindberg as modified teaches the heat exchanger as claimed in claim 1, but does not teach wherein the support comprises a cylindrical perforated drum structure.  Meshenky teaches a heat exchanger (Meshenky, Abstract) which features a support structure comprising a cylindrical perforated drum structure (Meshenky, defined as the cylindrical cages 104, 102, Fig. 2, see paragraphs [0011]-[0012] and [0050]). It would have been obvious to one of ordinary skill in the art, to provide Lindberg as modified with a support 

Regarding claim 22, Lindberg as modified teaches the heat exchanger as claimed in claim 21, wherein the support includes a plurality of mutually axially spaced hoop supports (Meshenky, defined individual spokes of 104 which create the openings 110 in Fig. 2).

Regarding claim 24, Lindberg as modified teaches the heat exchanger as claimed in claim 22, in which the hoop supports are formed with axial rods (Meshenky, 134, Fig. 6, see paragraph [0056])  for locating header tubes of the first conduit sections on the hoop supports.

Regarding claim 25, Lindberg as modified teaches the heat exchanger as claimed in claim 21, in which the hoop supports (Meshenky, defined individual spokes of 104 which create the openings 110 in Fig. 2) and longeron members (Meshenky, defined individual spokes of 102 which create the openings 110 in Fig. 2) are configured with rectangular or square flow spaces therebetween (see Meshenky, Fig. 2 which shows the openings 110 with a rectangular shape).  

Allowable Subject Matter
Claims 18, 23, and 26-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Regarding claim 18, the prior art when considered as a whole, alone or in combination, neither anticipates nor renders obvious: the support includes a plurality of said circular hoops which are configured spaced apart from one another in a generally cylindrical perforated drum structure, and in which at least one longeron member is provided for engagingly supported an adjacent said tube at a location substantially radially aligned with at least one said load element. The closest prior art of record is Meshenky (US 2004/0065433) which teaches a heat exchanger with an externally mounted support (Meshenky, 102, 104, Fig. 2) which has a cylindrical perforated drum structure (Meshenky, defined as the cylindrical cages 104, 102, Fig. 2, see paragraphs [0011]-[0012] and [0050]), with analogous circular hoops (can be defined as the lower edge of the cages 104 and 102) and longeron members (can be defined as individual spokes of 104 which create the openings 110 in Fig. 2). However, Meshenky does not provide a teaching for “in which at least one longeron member is provided for engagingly supported an adjacent said tube at a location substantially radially aligned with at least one said load element” as the combination does not teach the alignment of the longeron member with engagingly supporting an adjacent tube at a location that is aligned with at least one load element. Therefore, it would not have been obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight. 

Regarding claim 23, the prior art when considered as a whole, alone or in combination, neither anticipates nor renders obvious: a plurality of mutually radially spaced longeron members which are adapted to supportingly engaged the said first conduit sections at a generally radially aligned load path structure. The closest prior art of record is Meshenky (US 2004/0065433) 

 Regarding claim 26, the prior art when considered as a whole, alone or in combination, neither anticipates nor renders obvious: at least one diagonally mounted bracing element extending across and within or adjacent at least one of the spaces. The closest prior art of record is Meshenky (US 2004/0065433) which teaches a heat exchanger with an externally mounted support (Meshenky, 102, 104, Fig. 2) which has a cylindrical perforated drum structure (Meshenky, defined as the cylindrical cages 104, 102, Fig. 2, see paragraphs [0011]-[0012] and [0050]), with analogous circular hoops (can be defined as the lower edge of the cages 104 and 102) and longeron members (can be defined as individual spokes of 104 which create the openings 110 in Fig. 2), wherein the spaces are defined as the openings 110 in Fig. 2. However, Meshenky does not provide a teaching for “at least one diagonally mounted bracing element extending across and within or adjacent at least one of the spaces” and in the Examiner’s opinion a further modification to Meshenky in order to meet the claim would not be proper, or obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight. 
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
Applicant arguments begin by addressing the 112 rejections made in the previous office action. Applicant asserts that the 112 rejections are overcome by amendment. The Examiner agrees and the 112 rejections have been withdrawn.
Remainder of Applicant’s arguments are directed to the 103 rejections made in the previous office action. Applicant first asserts that Lindberg does not teach radially spaced rows. See Applicant Remarks, pages. 14-16. The Examiner has considered the argument but respectfully disagrees, as through the combination with Wei, Lindberg as modified clearly teaches spacing between the tubes in a radial direction by the application of the load elements as depicted in Fig. 6 of Wei. 
Applicant further argues that Lindberg does not teach a spiral section or a first load element provided between at least two of the tubes in the radially spaced rows. See Applicant Remarks, pgs. 16-18. Mainly, Applicant asserts that Lindberg in view of Wei does not disclose a spiral section having a load element. The Examiner respectfully disagrees as both Lindberg and Wei show a spiral shaped heat exchanger under BRI of the claim, as both Lindberg and Wei show a heat exchanger wound about a support which is consistent with the Merriam Webster dictionary definition of the term. Further, the load element limitations are also clearly met by Wei as shown in at least Figure 6 of Wei. 
Applicant further argues that one of ordinary skill would not be motivated to provide Lindberg with Wei’s load elements. See Applicant Remarks, pgs. 19-22. Applicant mainly argues that the motivation to combine results to a conclusory statement. The Examiner disagrees 
Finally, Applicant asserts there is no need to allow for greater heat exchange in Lindberg. The Examiner has considered the argument but respectfully disagrees as iteration and improvement on a product is always favorable, and if Applicant believes the cited motivation is not sufficient, Wei provides a clear motivation in col. 3, lines 10-16 where it is noted that the spacers of Wei allow for compensation from thermally induced expansions. As such, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763